DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges receipt of the amendment filed on November 19, 2021.  Claim 4 has been cancelled, new claim 21 has been added.  
Claims 1-3 and 5-21 are pending.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dr. Tristan A. Fuierer on November 29, 2021.
The application has been amended as follows: 
In claim 1, line 3, after the word “transmission” the wording --(IVT)-- has been added;
In claim 12, line 3, after the word “transmission” the wording --(IVT)-- has been added; and 
In claim 14, line 8, the words “(from claim 17)” have been deleted.
Drawings
The drawings were received on November 19, 2021.  These drawings are acceptable.  The objections to the drawings as set forth in the action dated August 19, 2021 has been withdrawn.
Response to Arguments
Applicant’s arguments, see pages 7 and 8, filed November 19, 2021, with respect to claims 1-3 and 5-21 have been fully considered and are persuasive.  The rejection of August 19, 2021 has been withdrawn. 
Allowable Subject Matter
Claims 1-3 and 5-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate or render obvious an infinitely variable transmission control system having a crank length controller configured to determine a control signal for a crank length control mechanism based on the determined output rotation speed; and a crank length control mechanism configured to receive the control signal and control the crank length of the infinitely variable transmission based on the control signal, wherein the crank length controller is configured to: determine an estimated output rotation speed of the infinitely variable transmission; and determine the control signal for the crank length control mechanism based on the estimated output rotation speed and the remaining structure of claim 1.
The prior art does not anticipate or render obvious an infinitely variable transmission control system having an input-control module; and a forward speed controller comprising electronic components configured to: determine a crank length for 
The prior art does not anticipate or render obvious a method for control of an infinitely variable transmission, the method having the steps of determining a crank length for the infinitely variable transmission, a desired modulated input speed of an input-control module, and an output torque of an output shaft of the infinitely variable transmission, wherein the input-control module is configured to outputting a control signal to the input-control module based on the determined crank length, the desired modulated input speed, and the output torque and the remaining steps of claim 20.
The prior art does not anticipate or render obvious an infinitely variable transmission control system having a crank length controller configured to determine a control signal for a crank length control mechanism based on the determined output rotation speed; and control the crank length of the infinitely variable transmission based on the control signal, wherein the crank length controller is configured to change the control signal for adjusting the crank and the remaining structure of claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN HOLMES/Primary Examiner, Art Unit 3655